DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A QPIDs was filed by applicant on 2/12/2021.
The previous Allowance canceled claims 25-30 by Examiner’s Amendment.
Claims 1-24 are remaining in the application.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 2/12/2021 was filed after the mailing date of the Notice of Allowance on 12/08/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Reasons for Allowance
6.	The prior art does not disclose, teach or suggest the claimed gas supply marine vessel in the specific configuration of combined features explicitly recited in the claimed subject matter.
Allowable Subject Matter
7.	The remaining claims 1-24 are allowed.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
9.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/18/2021